Citation Nr: 0210147	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  96-48 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to November 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case was previously remanded by the Board in February 
1998 for additional development.  That development having 
been completed, the case is now ready for appellate review.


FINDINGS OF FACT


1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  

2.  Diabetes mellitus was not present in service, was not 
manifested within the first post service year, and is not 
otherwise related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the October 
1996 rating decision, the November 1996 Statement of the 
Case, and the February 2002 Supplemental Statement of the 
Case, of what would be necessary, evidentiary wise, to grant 
the veteran's claim.  The notices sent to the veteran 
discussed the available evidence and informed him that 
service connection for diabetes mellitus was being denied 
because there was no medical evidence of a link to service, 
and no evidence showing that his diabetes mellitus first 
manifested itself within one year of service.  The Board 
therefore concludes that the veteran was adequately informed 
of the information and evidence needed to substantiate his 
claims, and the RO complied with VA's notification 
requirements.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
this regard, the RO sent the appellant a letter dated in 
February 2002 that requested additional evidence.  This 
letter notified the veteran of the type of evidence necessary 
to substantiate the claim.  It informed him that it would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The RO attempted to gather the veteran's service medical 
records.  A response from the National Personnel Records 
Center (NPRC) dated in February 1996 indicated that the 
veteran's medical records were destroyed by fire in 1973.  In 
February 1997 the RO collected alternative service records 
which consisted of morning reports for the veteran's unit.  
In November 1998, pursuant to the Board remand decision, the 
RO again attempted to obtain the veteran's service medical 
records including records from a claimed period of U.S. Coast 
Guard service.  A response from the NPRC in December 1998 
indicated that all records available had been previously sent 
and that no additional records were found.  The RO also 
gathered statements from the veteran's brother, his sister-
in-law, a flight surgeon assigned to the veteran's unit, and 
the veteran's private physician.  The RO provided the veteran 
with a VA examination in February 1994.  The veteran has not 
indicated that there is other relevant evidence available.  
Additional service medical records are clearly unavailable 
and any further attempts to obtain more service records would 
be futile.  Thus the Board finds that the RO provided the 
requisite assistance to the veteran in obtaining evidence 
regarding the claimed disability.  In fact, it appears that 
all such relevant evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

As noted above, the veteran's service medical records were 
destroyed by a fire at the NPRC in 1973.  The RO attempted to 
obtain Coast Guard records in June 1994 and November 1998, 
and attempted to obtain Air Force records in January 1996 and 
again in November 1998.  There were no service medical 
records available.  A request for alternative service records 
in February 1997 revealed morning reports dated September 14, 
1951, October 15, 1951, October 20, 1952, and October 22, 
1952.  These morning reports show that the veteran was 
excused from duty on these four dates, but there is no 
indication why.

The veteran has stated that during his active duty physical 
he showed high glucose readings in his urine and that only 
after fasting and retaking the test several times was he able 
to lower the glucose levels and pass his physical.  He stated 
that he had an infection in his left foot during service that 
would not heal due to diabetes and that he was hospitalized 
because of it.  He has stated that he had diabetes in service 
and continues to have it to this day with the disease 
eventually being treated with oral hypoglycemics and then 
insulin therapy.

Dr. Power, who was the flight surgeon assigned to the 
veteran's unit, has stated in a letter dated in March 1994 
that the veteran was in his unit, that the veteran must have 
passed his initial physical in order to enlist, and that to 
the best of his recollection, the veteran did fail a first 
urine test and that he passed after fasting.  Dr. Power does 
not indicate why the veteran failed the urine test, nor does 
he state that the veteran was diagnosed with diabetes at that 
time.

The veteran's brother stated in a letter dated in October 
1993 that he was a member of the same unit and that he and 
the veteran both failed  the extended active duty physical 
due to abnormally high glucose readings in urine testing.  He 
wrote that he and the veteran both retook the test several 
times and passed it after fasting.  The veteran's brother 
also related the family history of diabetes mellitus 
including their mother, 3 older brothers, and an older sister 
all having the disease.

The veteran has reported that after service he was treated by 
Dr. Gill in Ft. Lauderdale and later by Dr. Lambert, but that 
both physicians have passed away and that medical records are 
not available from those physicians.  The veteran stated that 
Dr. Gill was the first to diagnose diabetes. The veteran 
submitted a handwritten note from Dr. Lambert dated in March 
1994 that indicated that Dr. Lambert did treat the veteran 
for diabetes.  No treatment notes from Dr. Lambert are 
available.

The veteran submitted written statements from his sister-in-
law.  She indicated that she was a nurse working in Dr. 
Gill's office in 1952 and that she remembered the veteran 
showing elevated levels of sugar in his urine and being 
advised to change his diet and take medication.  She does not 
state that he was diagnosed with diabetes at that time.

The veteran underwent a VA examination in February 1994.  The 
examiner noted the veteran had diabetes mellitus which was 
being treated with an oral hypoglycemic.  The examiner 
reported the veteran's medical history as having diabetes for 
approximately the last 45 years and that it has been treated 
with oral medication for 35 years.  The Board notes that this 
history would place the onset of diabetes in 1949 which is 
before the veteran's entry into service.  The examiner 
provided no other etiology for the veteran's diabetes 
mellitus.

III.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Where the 
veteran served continuously for ninety (90) or more days 
during a period of war, and if diabetes mellitus became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran clearly has diabetes mellitus.  The VA 
examination establishes the presence of this disease.  There, 
is however, insufficient medical evidence that this is linked 
to service, or that it was manifested to a compensable degree 
within one year of service.  The veteran's service medical 
records were unfortunately destroyed by fire in 1973.  The RO 
attempted to obtain records from his Air Force service in 
1951-1952 as well as records from his reported period of 
Coast Guard service from 1955 to 1956.  No records could be 
located despite several attempts.  The RO was able to obtain 
some alternative service records which were morning reports 
showing the veteran was excused from duty on several dates 
during his service.  There was no indication in these records 
regarding the reason for being excused from duty.  The letter 
from Dr. Power confirms the veteran's statement about failing 
a urine test but does not indicate a reason for the failure.  
There is no indication that the veteran was diagnosed with 
diabetes.  The veteran's brother stated that both he and the 
veteran failed a urine test due to elevated glucose levels in 
the urine, and the veteran's sister-in-law, a nurse, stated 
she was a nurse working in the office of the veteran's 
private physician and she recalled his having sugar in his 
urine in 1952.  In one statement she recalled that the 
veteran was advised to change his eating habits and minimize 
sugar intake and in another statement, she recalled that he 
was prescribed oral medication.  There are no clinical 
records from this period and the statements are recollections 
of events that occurred more than 45 years earlier.  The 
Board finds that the veteran very probably had abnormal 
urinalyses in service and possibly shortly thereafter, but 
there was no diagnosis of diabetes by competent medical 
authority.  It also appears that he had normal testing in 
service (allowing for his retention).  There is no indication 
that the veteran underwent a blood test for diabetes or that 
further testing resulted in a diagnosis of diabetes at that 
time.  The veteran has stated that Dr. Gill diagnosed him 
with diabetes, but those treatment records are unavailable.  

The VA examiner reported a medical history of diabetes based 
solely on the veteran's recollection, which in any event 
would place the onset of diabetes in 1949, before the 
veteran's entry into service.  The VA examiner offered no 
other etiology that linked the veteran's diabetes to service.  
Dr. Lambert's statement that he treated the veteran for 
diabetes does not establish an etiology or even indicate when 
that treatment began.  Essentially, there is no competent 
evidence establishing the presence of diabetes during service 
or within one year of the veteran leaving service.  The 
veteran has stated that he was told he had diabetes but there 
are no medical records to support that, and the veteran 
himself is not competent to make a medical diagnosis or 
determine the etiology of a disease.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In the absence of evidence 
establishing a link to service or manifestation of diabetes 
mellitus within one year of leaving service, direct or 
presumptive service connection is not warranted.  See 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

